Citation Nr: 1706295	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-27 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected allergy manifested by rhinitis, conjunctivitis, and asthmatic bronchitis.

3.  Entitlement to service connection for an eye disorder manifested by ocular hypertension and photophobia, to include as secondary to service-connected allergy manifested by rhinitis, conjunctivitis, and asthmatic bronchitis.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected allergy manifested by rhinitis, conjunctivitis, and asthmatic bronchitis.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1975 to July 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  While the March 2010 rating decision denied a claim for service connection for hypertension on the merits, the Board notes that a claim for service connection for hypertension was previously denied in an unappealed September 2005 rating decision.  Regardless of the RO's actions, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, 83 F.3d 1380.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In October 2016, the Veteran testified during a Board hearing by videoconference.  At that time, he asked that the record be held open for 60 days following the hearing to provide additional time to submit evidence.  In November 2016, the Veteran submitted additional evidence.  

In this decision, the Board reopens the claim for service connection for hypertension.  The issue of entitlement to service connection for hypertension on the merits and the issues of entitlement to service connection for an eye disorder and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2005 rating decision denied a claim for service connection for hypertension.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  

2.  The evidence received since the September 2005 denial relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied a claim for service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for hypertension was originally denied in a September 2005 rating decision because there was no evidence of hypertension in active service or within one year thereafter, or of a link between the disorder and active service.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2016).  Thus, the decision became final.  

The pertinent evidence received since the September 2005 denial includes the Veteran's testimony that he was diagnosed with hypertension in around 2002 during a period of active duty for training.

Presuming the credibility of the evidence, the record now indicates that the Veteran's hypertension may have had its onset during a period of active duty for training.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened.  To that extent only, the appeal is granted.


REMAND

Initially, the Board observes that the Veteran's service treatment records from his Reserve service may be pertinent to the case.  While the claims folder contains a few service treatment records from his Reserve service, they do not appear to be complete and the record is unclear as to whether a request specific to Reserve records has been made.  Thus, the AOJ should attempt to obtain all outstanding service treatment records from Reserve service.  As the Veteran's Reserve service personnel records may also be pertinent, the AOJ should attempt to obtain those as well, including dates of active duty for training and inactive duty training.  This attempt should include a request to the United States Army Human Resources Command, ATTN AHRC-EPC-S, 1 Reserve Way, St. Louis, Missouri 63132-5200.

The Veteran asserts that his hypertension began during a period of active duty for training and is secondary to his service-connected allergy manifested by rhinitis, conjunctivitis, and asthmatic bronchitis.

VA treatment records show that the Veteran has hypertension.  An April 1999 record shows an elevated blood pressure reading and the Veteran's report that his blood pressure recently has been running high.  Another April 1999 record shows that his blood pressure has been high intermittently for six months.  A July 1999 record reflects that he has known about his hypertension for years but started treatment only a month earlier.  

The AOJ afforded the Veteran an examination in November 2009.  The examiner stated that there is no evidence of a relationship between asthma and hypertension.  

While the Board appreciates the examiner's opinion, it is incomplete.  Service connection is in effect for an allergy disability manifested by rhinitis, conjunctivitis, and asthmatic bronchitis.  As the examiner's opinion may not have been based on an accurate understanding of that disability, the AOJ should request an addendum opinion.  The examiner also did not provide an opinion on whether the Veteran's hypertension has been aggravated by his service-connected allergy disability.  

Also, the Veteran testified at his October 2016 hearing that he was diagnosed with hypertension in around 2002 during a period of active duty for training.  In that regard, a June 2002 record from Reserve service shows a diagnosis of hypertension during a period of active duty for training.  However, the record shows that he was diagnosed with hypertension as early as 1999.  However, additional Reserve service treatment records obtained on remand may help determine the actual date of onset and whether it was during a period of active duty for training.  Thus, on remand, the AOJ should ask the examiner for an opinion on whether the Veteran's hypertension was incurred in or aggravated by any period of active duty for training.

The Veteran asserts that he has an eye disorder manifested by increased intraocular pressure (ocular hypertension) and photophobia that began in active service.  On his May 2010 notice of disagreement, he noted that he was diagnosed with photophobia in 1979 or 1980.  At his October 2016 hearing, he testified that he was told that his photophobia was related to his allergy disability in active service.  

The record is unclear whether the Veteran has an eye disorder manifested by ocular hypertension and photophobia.  While VA medical records show that he has ocular hypertension and sensitivity to light, they do not show that he has an underlying eye disorder.  He has been identified as being a glaucoma suspect but glaucoma has not been diagnosed.  Similarly, these symptoms have not been attributed to his service-connected allergy manifested by rhinitis, conjunctivitis, and asthmatic bronchitis.  However, as the Veteran has indicated a link between his eye symptoms and active service, as well as his service-connected allergy disability, the AOJ should afford the Veteran an examination to determine the nature and etiology of any existing eye disorder.

The Veteran asserts that his sleep apnea began in service or is secondary to his service-connected allergy manifested by rhinitis, conjunctivitis, and asthmatic bronchitis.  

VA treatment records show that the Veteran has obstructive sleep apnea.  An August 1999 record shows a diagnosis of probable sleep apnea and subsequent records, including reports of sleep studies, confirm that he has obstructive sleep apnea.  Of note, an August 2009 sleep study shows that the frequency of obstructive events was relatively minimal but consistent with obstructive sleep apnea, and that findings could be due to partial nasal obstruction or true obstructive sleep apnea.  The Veteran has had nasal obstruction attributed to his allergy disability.

The AOJ afforded the Veteran an examination in April 2010.  The examiner opined that the Veteran's sleep apnea was not caused by his service-connected asthma, as a review of the current medical literature does not support a connection between sleep apnea and asthma.

While the Board appreciates the examiner's opinion, it is incomplete.  As above, this examiner's opinion may also not have been based on an accurate understanding of the Veteran's service-connected allergy disability.  Thus, the AOJ should request an addendum opinion that includes such consideration.  

Also, on his October 2011 substantive appeal, the Veteran asserted that his sleep apnea began in active service and is due to his exposure to chemicals in the gas chamber while training soldiers in biological warfare.  The Veteran testified at his October 2016 hearing that a physician had told him that his sleep apnea could be related to his asthma and exposure to chemicals in a gas chamber.  Thus, the AOJ should ask the examiner to comment on these assertions as well.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding service treatment records from the Veteran's Reserve service.  Also obtain the Veteran's Reserve service personnel records, including dates of active duty for training and inactive duty training.

2.  Then, arrange for the Veteran's claims folder to be reviewed by the examiner who conducted the November 2009 VA examination for an addendum.  Advise the examiner that service connection is in effect for an allergy disability manifested by rhinitis, conjunctivitis, and asthmatic bronchitis.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred in or aggravated (worsened beyond the natural progress of the disease) by any period of active duty for training.  

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated (worsened beyond the natural progress of the disease) by his service-connected allergy manifested by rhinitis, conjunctivitis, and asthmatic bronchitis.

3.  Schedule the Veteran for an examination to determine the nature and etiology of any eye disorder, to include an eye disorder manifested by ocular hypertension and photophobia.  Advise the examiner that service connection is in effect for an allergy disability manifested by rhinitis, conjunctivitis, and asthmatic bronchitis.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any current eye disorder had its onset in or is causally related to active service, to include exposure to chemicals in the gas chamber while training soldiers in biological warfare.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any current eye disorder was caused or aggravated (worsened beyond the natural progress of the disease) by his service-connected allergy manifested by rhinitis, conjunctivitis, and asthmatic bronchitis.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's current eye symptoms are attributable to his service-connected allergy manifested by rhinitis, conjunctivitis, and asthmatic bronchitis.

4.  Also arrange for the Veteran's claims folder to be reviewed by the examiner who conducted the April 2010 VA examination for an addendum.  Advise the examiner that service connection is in effect for an allergy disability manifested by rhinitis, conjunctivitis, and asthmatic bronchitis.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset in or is causally related to active service, to include his exposure to chemicals in the gas chamber while training soldiers in biological warfare.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was incurred in or aggravated (worsened beyond the natural progress of the disease) by any period of active duty for training.  

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated (worsened beyond the natural progress of the disease) by his service-connected allergy manifested by rhinitis, conjunctivitis, and asthmatic bronchitis.

5.  Then, readjudicate the claims with consideration of all of the evidence added to the claims folder since the May 2015 supplemental statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


